The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     October 2, 2015

                                  No. 04-15-00163-CR

                                Elias Ramon-SANCHEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

            From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                             Trial Court No. 14-0486-CR-A
                       Honorable W.C. Kirkendall, Judge Presiding


                                     ORDER
       The Appellant’s motion for presentence investigation report to be included in the
Appellate Record is DENIED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court